Citation Nr: 1021032	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from December 1955 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In October 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter in November 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

A March 2010 rating decision established entitlement to 
specially adapted housing.


CONCLUSION OF LAW

Entitlement to a special home adaptation grant is not 
established.  38 U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. § 3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).

The question before the Board is whether the law provides for 
the benefit sought when the facts are as shown.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).




II.  Analysis of Claim

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features may be issued to a 
veteran if the following requirements are met: (a) the 
veteran is not entitled to a certificate of eligibility for 
assistance in acquiring necessary specially adapted housing 
under 
§ 3.809 nor had the veteran previously received assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 
2101(a).  A veteran who first establishes entitlement under 
this section and who later becomes eligible for a certificate 
of eligibility under § 3.809.  However, no particular type of 
adaptation, improvement or structural alteration may be 
provided to a veteran more than once. (b) The veteran is 
entitled to compensation for permanent and total disability 
which (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands.  38 C.F.R. § 3.809a (2009).

In July 2005, the Veteran filed a claim for entitlement to 
specially adapted housing or a special home adaptation grant.  
The RO denied the claims in a September 2005 rating decision.

In September 2005, the Veteran filed a Notice of Disagreement 
with the RO's denial of the claim for specially adapted 
housing.  In November 2008, the Board remanded the claims for 
VA examinations.  The Veteran had a VA examination in October 
2009.  Based on the findings of the October 2009 VA 
examination, the RO issued a rating decision in March 2010 
which granted entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a).  As noted above, VA regulation 
provides that a certificate of eligibility for a special home 
adaptation grant may not be issued if the veteran is entitled 
to a certificate of eligibility for specially adapted housing 
under 38 U.S.C.A. § 2101(a).  Therefore, the Veteran is not 
legally entitled to a special home adaptation grant.  See 38 
U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The Court had held that where the law and not the evidence is 
dispositive, the claim should be denied due to the lack of 
entitlement under the law.  In a case such as this one, where 
the law and not the facts are dispositive, the claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).



ORDER

Entitlement to a special home adaptation grant is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


